Exhibit 10.2

 

FIRST AMENDMENT

TO AMENDED AND RESTATED OFFER LETTER

 

This FIRST AMENDMENT TO AMENDED AND RESTATED OFFER LETTER (“First Amendment”) is
entered into on May 18, 2009, by and between Charlotte Russe Holding, Inc., a
Delaware corporation (the “Company”), and Frederick G. Silny (“Mr. Silny”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Offer Letter (as defined below).

 

WHEREAS, the Company and Mr. Silny have entered into an Amended and Restated
Offer Letter dated November 7, 2008 (the “Offer Letter”), which sets forth the
terms and conditions of Mr. Silny’s employment with the Company; and

 

WHEREAS, the Company and Mr. Silny desire to amend the Offer Letter as set forth
in this First Amendment.

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the Company and Mr. Silny hereby amend the Offer Letter as follows, effective as
of the date first set forth above:

 

1. The last sentence of the paragraph of the Offer Letter entitled “Duties” is
hereby restated in its entirety as follows:

 

“In addition, you will be permitted to continue your two existing private
company directorships and may be permitted to take on additional directorships
with other companies in the future with the approval of the Board and/or the
Nominating and Corporate Governance Committee of the Board, provided in each
case that you shall not serve on the board of directors of any company that
competes, directly or indirectly, with the business of the Company.”

 

3. This First Amendment shall be and is hereby incorporated in and forms a part
of the Offer Letter.

 

4. Except as amended as set forth herein, the Offer Letter shall continue in
full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this First Amendment
as of the date first set forth above.

 

FREDERICK G. SILNY

   

CHARLOTTE RUSSE HOLDING, INC.

/s/    FREDERICK G. SILNY        

   

By:

 

/s/    JENNIFER C. SALOPEK        

    Name:   Jennifer C. Salopek     Title:   Chairman of the Board